Order entered June 21, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01316-CR

                     BERNARD EUGENE BROOKINS, JR, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 219th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 219-83124-2017

                                          ORDER
       Based on the Court’s opinion of this date, we GRANT the February 21, 2019 motion of

Maria Tu for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of the

Court to remove Maria Tu as counsel of record for appellant. We DIRECT the Clerk of the

Court to send a copy of this order and all future correspondence to Bernard Eugene Brookins, Jr,

TDCJ No. 02232157, Coffield Unit, 2661 FM 2054, Tennessee Colony, Texas, 75884.

                                                     /s/   ERIN A. NOWELL
                                                           JUSTICE